Title: To Thomas Jefferson from William Alexander, 14 September 1804
From: Alexander, William
To: Jefferson, Thomas


               
                  
                     Respected Sir
                  
                  Charleston So Caro 14th September 1804
               
               This (my Again Intrusion) I hope you will Excuse & pardon, A Letter I Addressed you some time since stating My Father being the Friend of Bishop White & My Uncle Jas Anderson American Consul up the Medetiraneean, appointed by your self, occasions me once again to Solicitate your patronage, Should my Former Letter not have been Received I pray your Excuse for this, Would you Sir Confer upon me Any Employement in this plase; Gratitude will ever be Acknowledged; In Respect to Character I would wish to Mention the following Gentlemen John Drayton, late Govener of this place the Late General Vander horst, the Venerable Genl Moultrie, (our Late Senator) Genl Reid and his Brother in Law Major Simons, would you Sir Give An Employment; In every Respect it Shall be most faithfully fullfilled; being brought up to Public business, but the Losses I have Sustained Occasions me now to Solicitate your patronage, with Respect to the Family of my Deceased Parents you can Learn by my Uncle, (James Anderson) my Father was Born at Pennsylvania My Brother Alexander Alexander (who has lost his life in defence of the United States) was One of the First Midship Men Appointed by our Late President John Adams, by the Carracter given of him by Major Thomas Pinckney, Allow me Respected Sir to mention the Venerable Genl Christoper Gadsden, will Give you an Account of my Birth with that of Conduct and Family, The following Entreaty I pray may be Excused, but I most Humbly Request that Mr Jefferson will grant this my most Humble petition, being A Person of Family, occasions me to solicitate some Situation in the State of South Carolina, of any Little Emolument With Every Esteem Respected Sir
               I Remain with due Since of your Philanty
               
                  
                     William Alexander
                  
               
               
                  Could Mr. Jefferson find A Vacancy at any of the ports of the United States, the wishes of this his Humble petitioner Requests to be Rememberd; I pray for Pardon to Intrude upon Your Indulgence, The Honble Judge, William Johnson Junr, one of the Judges of the Supreme Court, can give every necessary Information Respecting me, he being A fellow Scholar under the Tuition of my father and at the Moment Guardian for my sisters, who are Orphans
               
            